PER CURIAM.
Appellants bring these consolidated appeals from the trial court’s adjudication of their guilt and sentencing for aiding or assisting in conducting a lottery.
Appellants were tried nonjury on January 27 and February 1, 1975, for aiding or as-, sisting in conducting a lottery. On March 25, 1975, they were adjudicated guilty and sentenced. From these judgments and sentences, appellants bring these consolidated appeals.
Appellants contend on appeal that the trial court erred in issuing a warrant to’ search the premises involved in these cases because probable cause did not exist for its issuance, thereby depriving appellants of their constitutional right to be free from unreasonable searches and seizures; and that the trial court erred in failing to grant their motions for judgment of acquittal because, as a matter of law, the evidence was insufficient to sustain their convictions. Additionally, appellants Aníbal and Rebeca Soto contend that the fines imposed by their sentences are illegal and should be vacated.
Appellee contends that the trial court did not err in denying appellants’ motions to *415quash and suppress evidence obtained pursuant to the search warrant, and that the evidence was sufficient to sustain the convictions of appellants.
It is a well settled principle that no judgment or sentence in a criminal case will be reversed unless the appellate court after an examination of the record is of the opinion that error was committed which injuriously affected substantial rights of the appellant. Blackman v. State, Fla.App.1973, 279 So.2d 99; Matera v. State, Fla.App.1969, 218 So.2d 180, cert, den. Galtieri v. Florida, 396 U.S. 955, 90 S.Ct. 424, 24 L.Ed.2d 420; Sylvia v. State, Fla.App.1968, 210 So.2d 286, cert. den. 393 U.S. 981, 89 S.Ct. 452, 21 L.Ed.2d 442; § 924.33 Fla.Stat., F.S.A.; and see 2 Fla. Jur., Appeals § 358.
We have considered the record, all points in the briefs and arguments ‘of counsel in the light of the controlling principles of law, and have concluded that no reversible error has been demonstrated. Therefore, for the reasons stated and upon the authorities cited, the judgments and sentences appealed are affirmed.
Affirmed.